Title: To James Madison from Isaac Cox Barnet, 24 April 1806 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


                    § From Isaac Cox Barnet. 24 April 1806, Havre. “I have the honor to transmit to your Department in obedience to your ‘Standing’ and Subsequent instructions to Consuls of the U:S.—a report of the Vessels of the U: States which have entered and cleared at the port of Cherbourg during the last Six months of 1805—together with the accompts relative to receipts and Expenditures for seamen at the Same port—to all which I respectfully beg your reference.”
                